Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, the definition of a a hypothesis curve as “being configured to model changes in sonar range measurements that are expected to occur for a given depth difference between the AV and the target” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g) (The actual configuration of how the changes are modeled would be unclear to a person of ordinary skill in the art, and unlike configurations of a Mustang between hardtop and convertible, do not come from a narrow well defined menu of configuations.)

Claim 6 recites the limitation "the multi-modal Kalman Filter" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. (Check claim dependency.)

Claim limitation  17 “means for …” or “means capable” to refer to generic/functionally defined nouns in each of steps a-g that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The corresponding means are not clearly identified.  (The scope of the combination of parts for each of the “means” is particularly unclear.)  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: because XY axis labels 210 and 215 of Fig 3 are not defined in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farber (US 20160244135 A1) in view of Wood (US 7417583 B2).
Regarding Claim 1, Farber discloses a method comprising: providing an autonomous vehicle (AV) with a first estimated position of a target; directing the AV to travel toward the first estimated position using sonar and. (paragraphs 107, 117) but does not explicitly disclose the details of the use of sonar comprising travel toward the first estimated position at a constant velocity; receiving, from using a 2-dimensional sensor of the AV, echo signals of transmitted sonar signals, the echo signals indicating a range and an azimuth of the target; determining a depth difference of the AV and the target based on the received echo signals, the depth difference being determined based on changes to the range and azimuth of the target over time; and in response to a depth difference existing, re-directing the AV toward a second estimated position of the target generated from the depth difference.
Wood discloses radio direction finding by comprising travel at a constant velocity (C4, L24; indicates calculation simpler if constant velocity); receiving, from using a 2-dimensional sensor of the vehicle (C3, L20), echo signals of transmitted sonar signals, the echo signals indicating a range and an azimuth of the target (C5, L64); determining a depth difference of the vehicle and the target based on the received echo signals (C4, L17), the depth difference being determined based on changes to the range and azimuth of the target over time (C4 paragraph starting at line 21).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the sonar of Farber such that the AV travels toward the first estimated position at a constant velocity; receiving, from using a 2-dimensional sensor of the AV, echo signals of transmitted sonar signals, the echo signals indicating a range and an azimuth of the target; determining a depth difference of the AV and the target based on the received echo signals, the depth difference being determined based on changes to the range and azimuth of the target over time; and in response to a depth difference existing, as taught by Wood, then using the new more accurate target position of Wood to re-directing the AV toward a second estimated position of the target generated from the depth difference in order to seek the target as taught by Farber.  The motivation to modify Farber is to improve the depth/altitude/height dimension of a 2-D radio finding method as taught by Wood.

Regarding Claim 2, Farber in view of Wood discloses the method of claim 1 further comprising obtaining the first estimated position of the target from a target hunting sonar system. (Farber, paragraph 107, 108)

Regarding Claim 3, Farber in view of Wood discloses the method of claim 2, wherein the target is a mine and the target hunting sonar system is a mine hunting sonar system. (Farber, paragraph 107, 108)

Regarding Claim 4, Farber in view of Wood discloses the method of claim 1 further comprising: but does not explicitly disclose directing the AV to travel at a first depth based on the first estimated position; and directing the AV to travel at a second depth in response to the second estimated position.
Wood discloses where the height is estimated height/altitude out of the 2D plane has an error based on the height difference from the sensor and range (C5, paragraph starting at L6).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to minimize the result effective of height difference by directing the AV to travel at a first depth based on the first estimated position; and directing the AV to travel at a second depth in response to the second estimated position in order to decrease the height difference.  The motivation to modify Farber is to minimize the error in depth for a 2-D radar.

Regarding Claim 8, Farber in view of Wood discloses method of claim 1, but does not explicitly disclose wherein re-directing the AV comprises re-directing the AV to one of: a full-stop hover; a hover and pitch-up; a hover and pitch-down; a hover and move to a higher depth; and a hover and move to a lower depth.
Wood discloses wherein noise in the range and azimuth are independent.  (C6, L6)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to keep the range constant by  re-directing the AV comprises re-directing the AV to one of: a full-stop hover; a hover and pitch-up; a hover and pitch-down; a hover and move to a higher depth; and a hover and move to a lower depth.  The motivation to modify Farber is to minimize error by using a known technique to hold an error-prone factor constant.

Regarding Claim 9, Farber in view of Wood discloses the method comprising: (a) emitting a transmit signal from a vehicle traveling toward a first position at a constant velocity; (b) receiving a return signal; (c) determining whether a non-zero acceleration value exists between the vehicle and a stationary object by one or a combination of: a doppler measurement; or target range and azimuth measurements; (See rejection Claim 7) but does not explicitly disclose and (d) in response to a non-zero acceleration value existing, re-directing the vehicle to travel toward a second position that is determined from the non-zero acceleration value.
	Wood discloses wherein the altitude is a function of the rate of acceleration (C7, L20)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to recognize that a measured non-zero acceleration of a constantly moving object is indicative of a difference in altitude such that in response to a non-zero acceleration value existing, re-directing the vehicle to travel toward a second position that is determined from the non-zero acceleration value.  The motivation to modify Farber in view of Wood is to minimize error in the altitude/depth.

Claim 10-14, 16 claim a method with a more precise order on the independent claim and is rejected on the same grounds as Claims 2-6.

Regarding Claim 17, Farber in view of Wood discloses the autonomous vehicle (AV) configured to move toward a target, the AV comprising: (a) means capable of storing a first estimated position of the target; (b) means for directing the AV to travel toward the first estimated position at a constant velocity; (c) means for transmitting a sonar signal; (d) means for receiving echo signals of transmitted sonar signals; (e) means for determining a depth difference between the AV and the target based on the received echo signals; (f) means, responsive to a depth difference existing, for determining a second estimated position of the target generated from the depth difference; and (g) means for re-directing the AV toward the second estimated position of the target. (See rejection of Claim 1.)

Regarding Claim 18, Farber in view of Wood discloses the method of propelling an autonomous vehicle (AV) toward a target, the method comprising: (a) directing the AV toward a first estimated target position at a constant velocity; (b) transmitting sonar signals toward the first estimated position; (c) receiving echo signals of the transmitted sonar signals; (d) determining a depth difference of the AV and the target based upon the received echo signals; (e) in response to a depth difference existing, determining a second estimated position of the target; and (f) re-directing the AV toward the second estimated target position determined using at least the depth difference. (See rejection of Claim 4 above.)

Regarding Claim 19, Farber in view of Wood discloses the system comprising: a transmitter configured to emit a signal from a vehicle traveling toward a first position at a constant velocity; a receiver configured to receive a return signal; a processor configured to: determine whether a non-zero acceleration value exists between the vehicle and a stationary object by one or a combination of: a doppler measurement; or target range and azimuth measurements; and in response to a non-zero acceleration value existing, re-direct the vehicle to travel toward a second position that is determined from the non-zero acceleration value.(See rejection of Claim 9 above.)

Regarding Claim 20, Farber in view of Wood discloses the system of claim 19, wherein the processor is further configured to determine a depth difference between the vehicle and the stationary target based on the acceleration. (See rejection Claim 9.)

Claims 5-7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farber (US 20160244135 A1) in view of Wood (US 7417583 B2) and further in view of Rong (NPL provided by Applicant “Survey of Maneuvering Target Tracking. Part V: Multiple-Model Methods").

Regarding Claim 5 (and 15), Farber in view of Wood discloses the method of claim 1 (and 9), but does not explicitly disclose wherein the depth difference is determined by using a multi-model Kalman filter.
	Rong discloses wherein the depth difference is determined by using a multi-model Kalman filter. (p1267, top half of C2).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to select a multi-model Kalman filter to determine the depth of Farber in view of Wood.  The motivation to modify Farber is to use a known method to improve the accuracy of a known technique that can be done with predictable results.

Regarding Claim 6, Farber in view of Wood and further in view of Rong discloses method of claim 1, wherein the multi-model Kalman filter is configured to find a best fit of range and azimuth measurements to one a plurality of hypothesis curves, each of the hypothesis curves being configured to model changes in sonar range measurements that are expected to occur for a given depth difference between the AV and the target. (Rong, section III starting on 1257.)

Regarding Claim 7, Farber in view of Wood and further in view of Rong discloses method of claim 5 wherein determining the depth difference of the AV and the target comprises determining whether a non-zero acceleration value exists between the vehicle and a stationary object by one or a combination of: a doppler measurement; or target range and azimuth measurements. (Wood, C5, L65)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        8 June 2022